Title: To James Madison from Samuel Coleman, 24 May 1803
From: Coleman, Samuel
To: Madison, James


Sir,
Richmond May 24th. 1803.
In pursuance of the request, contained in your letter of the 4th. instant, I have shipped on board the Schooner Anna, Captain Berry, to the address of Mr. Lewis Deblois, four Cases and a bale. The Glass, which you desire may be sent in lieu of the porcelain figures, is so ordinary in quality, and there is so little of it, that the expence of packing and shipping &c. would exceed the Value of it. I presume the same quantity and quality may be purchased at George town, for the sum which this would cost for transportation. I have therefore omitted to send it.
I thank you for the suggestion respecting the Wine, concerning which my information is so limited that I am really much at a loss what to do with it. It is however in as proper a place as I could procure for it. If I knew upon what terms to sell it, I would instantly dispose of it, if I could; but having no instructions but to dispose of it, I hesitate, lest the sale should not be satisfactory. Mr. James Brown is to have one box as a present. There will remain five boxes which I should be happy you would direct may be sent to you at Washington. The quality is excellent and its situation, in one of the lower rooms of the Capitol, well calculated to preserve it. I have the honor to be sir your most obt. Servt.

Samuel Coleman.






Oz
Dws
Grs


P.S. The two
additional
Table Spoons weigh
5.
15.
19.


five
do.
Tea spoons
4.
6.
11.





10.
2.
6



 

   
   RC and enclosure (DLC). RC docketed by JM. For enclosure, see n. 2.



   
   Letter not found.



   
   Coleman enclosed his letter to Deblois, 24 May 1803, informing him of the shipment of the cargo and cautioning him that “the more delicately they are handled the better.” Coleman also noted that the charges for packing and transporting the goods came to $4.58⅓. For a list of the articles sent, see Hunt-Jones, Dolley and the “Great Little Madison,” p. 22.


